Case 2:19-cv-01717-RGK-AGR Document 183 Filed 03/04/20 Page 1 of 2 Page ID #:4173



 1
 2
 3
 4
 5
 6
 7
 8
 9
10                          UNITED STATES DISTRICT COURT
11          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
12                                           Case No. 2:19-CV-01717-RGK-AGR
      ALEX MORGAN, et al.,
13                                           Assigned to: Judge R. Gary Klausner
                   Plaintiffs,
14                                           [PROPOSED] ORDER GRANTING
      v.                                     THE STIPULATION REGARDING
15                                           THE LOCAL RULE 16-2 PRETRIAL
      UNITED STATES SOCCER                   MEETING OF COUNSEL AND
16    FEDERATION, INC.,                      EXPERT DEPOSITION
17                 Defendant.
                                             Complaint Filed: March 8, 2019
18
19
20
21
22
23
24
25
26
27
28

      [PROPOSED] ORDER GRANTING STIPULATION REGARDING THE LOCAL RULE 16-2 PRETRIAL MEETING
                               OF COUNSEL AND EXPERT DEPOSITION
Case 2:19-cv-01717-RGK-AGR Document 183 Filed 03/04/20 Page 2 of 2 Page ID #:4174



 1         The Court, having considered the Parties’ Stipulation Regarding the Local Rule
 2   16-2 Pretrial Meeting of Counsel and Expert Deposition, hereby grants the stipulation
 3   as follows:
 4         The Local Rule 16-2 pretrial meeting of counsel may take place after the current
 5   deadline of March 11, 2020 and instead, on March 17, 2020; and
 6         The deposition of Defendant’s expert Dr. Justin McCrary may take place after
 7   the April 3, 2020 expert deposition deadline on April 9, 2020.
 8         IT IS SO ORDERED.
 9
     Dated: March 4, 2020
10
11                                         R. Gary Klausner
                                           Judge of the United States District Court
12                                         Central District of California
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               1
      [PROPOSED] ORDER GRANTING STIPULATION REGARDING THE LOCAL RULE 16-2 PRETRIAL MEETING
                               OF COUNSEL AND EXPERT DEPOSITION
